DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed December 19, 2020 has been entered.  Claims 1-7, 9 and 10 remain pending in the application.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alistair K. Chan on February 18, 2020.
The application has been amended as follows:  
Claim 1 is amended to recite: 
A system comprising: a microelectromechanical system (MEMS) coupled to a portion of a mouthguard covering an axial plane of a tooth, wherein the MEMS comprises: 
an antenna, 
exactly one capacitive sensor configured to generate sensor signals corresponding to a force generated by a mouthguard wearer's bite, 
a microcontroller communicatively coupled to the exactly one capacitive sensor, the microcontroller comprising at least one processor and a memory and configured to receive the sensor signals from the exactly one capacitive sensor and transmit communication signals that cause the antenna to transmit data representing the sensor signals, wherein the data describes the wearer's bite force over a period of time;
a power supply connected to the exactly one capacitive sensor, microcontroller, and antenna, wherein the exactly one or more capacitive sensor is embedded in the mouthguard at a strongest point of bite force determined by examining a bite registration of the teeth; and
wherein the MEMS is less than 5mm in its maximum dimension.
Claim 7 is cancelled.
Claim 9 is amended to recite:
A method for diagnosing a tooth-grinding condition, comprising:
determining one or more strongest points of bite force in a person’s bite by examining a bite registration of the person’s teeth;
fabricating a mouthguard according to the bite registration;
embedding exactly one capacitive sensor, wherein the sensor is less than 5mm in its maximum dimension, in the mouthguard at one of the determined one or more strongest points of bite force;
Allowable Subject Matter
	Claims 1-6, 9, and 10 are allowed.
	Claims 1-6, 9, and 10 would be allowable if the independent claims 1 and 9 were rewritten to include the limitations restricting the size of the sensor and/or MEMS system to be 5mm in its maximum dimension, as described in claim 7.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record includes:
Yoon et al. (U.S. 2015/0305671 A1)
Brel et al. (U.S. 2016/0302901 A1)
Berk et al. (U.S. 2016/0242951 A1)
Kopelman et al (U.S. 2019/0192259 A1)
None of the prior art teaches or suggests a device or method for embedding exactly one sensor having a dimension of 5mm in its maximum dimension at a point of strongest bite force determined by examining a bite registration of the user’s teeth.  In particular, the prior art describes the use of either distributed sensors or the use of a single sensor which covers the axial plane of all bite surfaces (thus being greater than 5mm in its maximum dimension, in contrast to Applicant’s invention).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN XU whose telephone number is (571)272-6617.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/J.X./Examiner, Art Unit 3791                                                                                                                                                                                                        

/DEVIN B HENSON/Primary Examiner, Art Unit 3791